Title: From Benjamin Franklin to John Bartram, [7?] October 1772
From: Franklin, Benjamin
To: Bartram, John


My dear old Friend,
London Oct. 17. [i.e. 7?] 1772
I received sometime since the enclosed Letter from Dr. Hope, and lately the Gold Medal it mentions was delivered to me for you. By the first Ship directly to Philadelphia I shall send it in the Care of some safe Hand, thinking it not so well to hazard it with this Letter round through New York. Mr. Hope’s Letter to you is not yet come to my hands.
I hope the Rhubarb you have sown and distributed will be taken care of. There seems to me no doubt of its doing as well with us as in Scotland. Remember that for Use the Root does not come to its Perfection of Power and Virtue in less than Seven Years. The Physicians here who have try’d the Scotch, approve it much, and say it is fully equal to the best imported.
I send you enclos’d a small Box of Upland Rice, brought from Cochin China. It grows there on dry Grounds, and not in Water like the common Sort. Also a few Seeds of the Chinese Tallow Tree. They have been carefully preserv’d in bringing hither, by Mr. Ellis’s Method. I had them from him, and he tells me they are in good Condition fit to vegetate. I hope they may grow under your skilful Care. My Love to Mrs. Bartram and all yours from Your affectionate Friend
B Franklin
Mr Bartram
 
Addressed: To / Mr John Bartram / near Philadelphia. / via New York / per Packet / B Free Franklin
